           Case 1:18-cv-09936-LGS Document 247 Filed 04/20/20 Page 1 of 2




                                                                       DIRECT DIAL    212.763.0884
                                                                      DIRECT EMAIL rkaplan@kaplanhecker.com




                                                                                     April 20, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

Dear Judge Schofield:

         We write on behalf of Plaintiffs in the above-referenced action, pursuant to Rule I.D.3 of
Your Honor’s Individual Rules and Procedures for Civil Cases (“Individual Rules”), to
respectfully request provisional approval to file under seal an unredacted version of Plaintiffs’
letter in opposition to Defendants’ letter motion to stay (Doc. No. 236).

       Plaintiffs’ letter in opposition refers to a document produced by Defendants, and that
document has been designated as “Confidential” under Paragraph 3 of the Court’s Protective Order
(Doc. No. 112) (the “Designated Document”).

         In accordance with Paragraph 16 of the Protective Order and this Court’s Individual Rules,
Plaintiffs have provisionally redacted references to material drawn from the Designated Document
in their letter-motion. 1 Pursuant to Rule I.D.3 of this Court’s Individual Rules, however, the party
“with an interest in confidential treatment bears the burden of persuasion.” Individual Rules, Rule
I.D.3. In this case, Defendants, as the parties that made the relevant confidentiality designations,
are those with an interest in confidential treatment. Accordingly, Defendants should “promptly
file a letter on ECF within two business days in support of the motion,” explaining why they seek
to have Plaintiffs’ letter-motion to compel filed in redacted form pursuant to Rule I.D.3 of this
Court’s Individual Rules.


1
  In accordance with Rule I.D.3, an unredacted copy of Plaintiffs’ letter, with redactions highlighted, will be filed
contemporaneously with this letter motion. See Standing Order, 19-mc-00583 (Dec. 19, 2019); Electronic Case Filing
Rules & Instructions, Rule 6.8. Plaintiffs will timely serve the unredacted letter in opposition, which they respectfully
request be deemed filed today, on Defendants.
         Case 1:18-cv-09936-LGS Document 247 Filed 04/20/20 Page 2 of 2


                                                                                                   2

        Finally, Plaintiffs note their disagreement with Defendants’ assertion of confidentiality
with respect to the Designated Document. Plaintiffs further respectfully reserve the right to
challenge the Defendants’ confidentiality designations in the future pursuant to Paragraph 15 of
the Protective Order. Nevertheless, Plaintiffs submit this letter consistent with the applicable
procedures set forth in the Court’s Individual Rules where the filing party is not the party asserting
an interest in the confidential treatment of the redacted information.

       Thank you for your attention to this matter.

                                                      Respectfully submitted,




                                                      Roberta A. Kaplan

cc:    Counsel of Record (via ECF)
